

116 S5028 IS: Zeroing Out Money for Buying Influence after Elections (ZOMBIE) Act
U.S. Senate
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5028IN THE SENATE OF THE UNITED STATESDecember 16, 2020Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to require each authorized committee or leadership PAC of a former candidate for election for Federal office to disburse all of the remaining funds of the committee or PAC after the election, and for other purposes.1.Short titleThis Act may be cited as the Zeroing Out Money for Buying Influence after Elections (ZOMBIE) Act.2.Requiring authorized committees of candidates to disburse unexpended funds(a)Requiring disbursementTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 303 the following new section:303A.Disbursement of remaining unexpended funds(a)Requiring disbursement(1)In generalEach authorized committee or leadership PAC of a candidate shall, in accordance with subsection (b), disburse all funds of the authorized committee or leadership PAC before the earliest of—(A)the last day of the applicable disbursement period; (B)the date on which the candidate first makes a lobbying contact or is employed or retained to make a lobbying contact that would require registration under section 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603); or (C)the date on which the candidate becomes an agent of a foreign principal that would require registration under section 2 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612). (2)Exception for candidates in next electionParagraph (1) does not apply to the authorized committee or leadership PAC of a candidate who, prior to the first day of the applicable disbursement period, provides the appropriate State election official with the information and fees (if any) required under State law for the individual to qualify as a candidate for the next election for the office sought by the candidate or the next election for another Federal office.(3)Applicable disbursement periodIn this subsection, the applicable disbursement period is, with respect to a candidate seeking election for an office, the 6-month period which begins on the day after the latest date on which an individual may provide the appropriate State election official with the information and fees (if any) required under State law for the individual to qualify as a candidate for the next election for such office. In the case of a candidate for Senate, the office sought shall be the Senate office in the class that ends with the term of the office for which such candidate is seeking.(b)Rules for disbursement of fundsAny funds to which subsection (a) applies that are disbursed on or after the first day of the applicable disbursement period shall be disbursed as follows:(1)Payment of obligationsAn authorized committee or leadership PAC shall first pay obligations incurred in connection with the operation of the committee.(2)Other permitted disbursementsNotwithstanding section 313(a), if, after disbursing all of the funds necessary to pay obligations under paragraph (1), funds of a committee or PAC remain unexpended, the committee or PAC may only disburse such remaining funds for the following purposes:(A)To return to any person a contribution the person made to the committee or PAC.(B)Except as provided in paragraph (3)(A), to make a contribution to an organization described in section 170(c) of the Internal Revenue Code of 1986.(3)ProhibitionsIn disbursing funds pursuant to the requirements of this section, an authorized committee or leadership PAC may not disburse funds during the applicable disbursement period to any of the following:(A)Any organization described in section 170(c) (other than an organization described in paragraph (1) thereof) if—(i)the organization was established by the candidate; (ii)the organization bears the candidate's name; or(iii)the candidate or a relative of the candidate—(I)is employed by such organization;(II)is an officer of such organization; or(III)performs services (whether paid or unpaid) on behalf of such organization. (B)Any relative of the candidate unless the funds are disbursed to pay an obligation of the committee as described in paragraph (1) which is reported by the committee or PAC as a disbursement under section 304(b)(5) or which would be so reported if the amount of the disbursement were in excess of $200.(c)DefinitionsIn this section:(1)Leadership PACThe term leadership PAC has the meaning given such term in section 304(i)(8)(B).(2)RelativeThe term relative means, with respect to a candidate, an individual who is related to the candidate as father, mother, son, daughter, brother, sister, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, or half sister..(b)Conforming amendment relating to permitted uses of contributionsSection 313(a) of such Act (52 U.S.C. 30114(a)) is amended by striking A contribution and inserting Subject to section 303A, a contribution.(c)Effective dateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office.3.Requiring former candidates serving as registered lobbyists to certify compliance with disbursement
 requirements(a)Certification of complianceSection 4(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(b)) is amended—(1)in paragraph (6), by striking and at the end;(2)in paragraph (7), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (7) the following:(8)in the case of an individual who was a candidate for election for Federal office, a certification (under penalty of perjury) that each authorized committee and leadership PAC (as defined in section 304(i)(8)(B) of the Federal Election Campaign Act of 1971) of the individual is in compliance with section 303A of the Federal Election Campaign Act of 1971 (relating to the disbursement of funds of the committee or leadership PAC which remain unexpended after the date of the election)..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to registration statements filed under section 4(a) of the Lobbying Disclosure Act on or after the date of the regularly scheduled general election for Federal office held in November 2020. 4.Requiring former candidates serving as foreign agents to certify compliance with disbursement requirements(a)Certification of complianceSection 2(a) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612(a)) is amended by adding at the end the following: (12)In the case of an individual who was a candidate for election for Federal office, a certification (under penalty of perjury) that each authorized committee and leadership PAC (as defined in section 304(i)(8)(B) of the Federal Election Campaign Act of 1971) of the individual is in compliance with section 303A of the Federal Election Campaign Act of 1971 (relating to the disbursement of funds of the committee or leadership PAC which remain unexpended after the date of the election)..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to registration statements filed under section 2 of the Foreign Agents Registration Act of 1938, as amended on or after the date of the regularly scheduled general election for Federal office held in November 2020. 